           Case 1:19-vv-00862-UNJ Document 31 Filed 07/10/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-862V
                                         UNPUBLISHED


    MARIA CARRILLO,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: June 9, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On June 12, 2019, Maria Carrillo filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of an influenza (“flu”) vaccine administered on October 2, 2017. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On June 1, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent concludes that “petitioner suffered from GBS, and that
she has satisfied the criteria set forth in the revised Vaccine Injury Table (Table) and the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:19-vv-00862-UNJ Document 31 Filed 07/10/20 Page 2 of 2




Qualifications and Aids to Interpretation (“QAI”), which afford her a presumption of
vaccine causation if the onset of GBS occurs between three and forty-two days after a
seasonal flu vaccination and there is no more likely alternative diagnosis and no
apparent alternative cause.” Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2
